Citation Nr: 1130465	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of exposure to radiation, to include arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, T.N., and J.T.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  An October 2006 rating decision also denied entitlement to service connection for osteoarthritis (claimed as rheumatoid arthritis) as due to radiation exposure.  The Board notes that the Veteran's notice of disagreement (NOD), dated in October 2006, disagreed with the October 2006 rating decision.  However, the NOD was also timely with respect to the November 2005 rating decision as it was received less than one year following the notice of the November 2005 rating decision, which was issued on December 5, 2005, and a substantive appeal was received within 60 days of the issuance of the statement of the case.

As is discussed in further detail below, the Board has styled the issue according to the facts of the claim as evidenced by the record.

In June 2007, the Veteran and witnesses testified before a RO Decision Review Officer in Indianapolis, Indiana.  A transcript of that hearing is of record.

In May 2010, the Veteran and witnesses testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2010, the Board remanded the Veteran's claim.  The agency of original jurisdiction (AOJ) continued the previous denial of the claim in a May 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed March 1991 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of radiation exposure. 

2.  Evidence submitted since the March 1991 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of residuals of radiation exposure claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1991 rating decision denying service connection for residuals of radiation exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the March 1991 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for residuals of exposure to radiation, to include arthritis, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to residuals of exposure to radiation, to include arthritis.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.



Stegall concerns

As indicated above, in June 2010, the Board remanded this claim and ordered the AOJ to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  The Veteran's claim was readjudicated via the May 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for residuals of radiation exposure, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claim to reopen, the VCAA standard of review and duty to notify does not apply to the merits of the underlying claim of entitlement to service connection for residuals of radiation exposure unless the claim is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with notice pertaining to his claim for service connection by a letter mailed in September 2005.  Further notice with respect to the effective-date element of the claim was furnished by a letter mailed in July 2010.  Although the July 2010 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim in the May 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Additionally, the July 2010 letter informed the Veteran as to the reason his claim was previously denied:  "[y]our claim was previously denied because there was no evidence that you  suffered from a radiogenic disease.  Therefore, the evidence you submit must be new and relate to this fact, evidence of a radiogenic disease, or evidence indicating a current disability is otherwise etiologically related to radiation exposure in service."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  See Kent, supra.

Based on the foregoing, the Board concludes that VA has satisfied its duty to notify the Veteran of the evidence and information necessary to establish entitlement to the benefits sought.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, a report from the Defense Threat Reduction Agency (DTRA), medical research articles, as well as VA and private treatment records.  

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that in October 2006, the RO attempted to obtain the Veteran's SSA records.  In a subsequent November 2006 report, SSA informed VA that it did not have any of the requested records for the Veteran because the Veteran's SSA folder was destroyed.  Based upon this record, the Board finds that additional attempts to obtain these records, if any, would be futile.

Additionally, a medical opinion from the VA Director of Radiation and Physical Exposures dated in December 2009 is of record.  The report of the Director reflects that the examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the medical opinion of the VA Director of Radiation and Physical Exposures is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He was afforded a personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Analysis

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation.  See 38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2010).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to reopen

In an August 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of exposure to radiation because "residuals of exposure to radiation, claimed by the [V]eteran, not verified by the evidence of record."  The Veteran was informed of the August 1978 rating decision and of his appeal rights by a letter from the RO.  The Veteran filed a timely appeal, and his claim was subsequently denied by the Board in a June 1979 decision because "[t]he [V]eteran has not been shown to have disability which is associated with radiation exposure."    

When the Veteran's claim was denied by the RO in August 1978 and subsequently denied by the Board in June 1979, the evidence included statements from the Veteran, his service treatment records, personnel records, and a VA examination report dated in July 1978.

The Veteran submitted statements and testified at a hearing before a member of the Board dated in April 1979 contending that while he was in service he was assigned to the Bikini Atoll testing grounds and while there he participated in Operation CROSSROADS and contacted harmful amounts of radiation as his duties involved participating in bomb testing.  His service treatment records are absent any complaints of or treatment of any disability related to exposure to radiation.  However, a personnel radiation exposure record from the Department of Energy showed that the Veteran was assigned to the USS Whiting in 1946 in the Pacific and received a whole body gamma dose of 80 millirems.  A VA examination report dated in June 1978 indicated diagnoses of obesity as well as bronchitis related to smoking two packs of cigarettes per day.  The VA examiner also noted no residuals of radiation exposure.  

In its March 1991 rating decision, the RO continued the denial of the Veteran's residual of radiation exposure claim because "evidence of record including numerous medical reports submitted is negative for diagnosis of any disability which is recognized as a radiogenic condition under current VA Regulations."  The Veteran was informed of the March 1991 rating decision and of his appeal rights by letters from the RO dated in April and May 1991.  Although the Veteran filed a notice of disagreement to the rating decision, he did not file a timely substantive appeal and the decision became final.  See March 1993 VA correspondence.  When the Veteran's claim was denied by the RO in March 1991, the additional evidence submitted since the June 1979 Board denial included statements from the Veteran reiterating his in-service radiation exposure, private treatment records dated from May 1983 to November 1990, and a decision from the Social Security Administration (SSA) dated in November 1988.  

In June 2005, the RO received the Veteran's claim of entitlement to service connection for residuals of exposure to radiation, to include arthritis.  After the RO declined to reopen the Veteran's previously denied claim based upon his failure to submit new and material evidence, this appeal followed.

The evidence which has been added to the record since the March 1991 rating decision will be discussed in the Board's analysis below.

In essence, the RO denied the Veteran's claim in March 1991 because the evidence failed to show that the Veteran suffered from a radiogenic disease or a disability etiologically related to in-service radiation exposure.

The unappealed March 1991 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The Board notes that the RO declined to reopen the Veteran's claim in the November 2005 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits.  The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of exposure of radiation, to include arthritis, has not been submitted.  In the present case, the unestablished facts are whether the Veteran suffers from a radiogenic disease or a disability etiologically related to in-service radiation exposure.  

The newly added evidence, in pertinent part, consists of VA and private treatment records, a report from the Director of Radiation and Physical Exposures dated in December 2009, records from the DTRA, medical research articles, as well as statements from the Veteran and other individuals.

The competent medical evidence which has been added to the record subsequent to the March 1991 RO denial, to include the VA and private treatment records, do not document treatment for any disease that is classified as a radiogenic disease under 38 C.F.R. § 3.311(b)(2) or that the Veteran suffers from a disability that is otherwise etiologically related to in-service radiation exposure.  As such, this evidence is not new and material.

The Board observes that the evidence of record shows statements from the Veteran as well as lay statements and testimony from J.T., R.J., and T.N. indicating that he currently suffers from residuals of in-service radiation exposure.  The Board notes that the Veteran as well as J.T., R.J., and T.N., while entirely competent to report the Veteran's symptoms both current and past (including pain in his joints), has presented no competent evidence that he has been diagnosed with a radiogenic disease or that he suffers from a disability otherwise related to in-service radiation exposure which was the evidence lacking at the time of the original denial of his claim.  Furthermore, the Board finds that the Veteran, J.T., R.J., and T.N., as lay persons, are not competent to associate any of the Veteran's claimed symptoms to his military service, to include in-service radiation exposure.  That is, they are not competent to opine on matters such as whether the Veteran's current disability is related to his military service.  Such opinions require specific medical training and are beyond the competency of the Veteran or any other lay person.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, J.T., R.J., and T.N. in support of the Veteran's own claim is not competent evidence of medical nexus or diagnosis of a radiogenic disease.

Furthermore, with regard to recent statements from the Veteran, J.T., R.J., and T.N. to the effect that the Veteran currently suffers from residuals of in-service radiation exposure, such evidence is cumulative and redundant of similar statements made by the Veteran prior to the March 1991 rating decision.  See, e.g., a statement from the Veteran dated in November 1990.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically stating that he currently suffers from a radiogenic disease or that he has a current disability otherwise related to in-service radiation exposure.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].

In short, the element which was missing at the time of the March 1991 denial of service connection for residuals of exposure to radiation remains lacking.  In reaching this conclusion, the Board observes that the RO forwarded  the Veteran's claim to the Director of Radiation and Physical Exposures in order to obtain an opinion as to whether the Veteran's diagnosed osteoarthritis is related to his in-service radiation exposure.  In a December 2009 Memorandum, after review of the Veteran's medical history, to include doses of ionizing radiation the Veteran received during military service, the Director, V.C., M.D., M.P.H., concluded that "it is our opinion that it is unlikely that the [V]eteran's osteoarthritis can be attributed to ionizing radiation exposure while in military service."  As such, the opinion rendered by the Director of Radiation and Physical Exposures raises no reasonable possibility of substantiating the claim and thus is not material within the meaning of 38 C.F.R. § 3.156(a).  In this regard, evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

The Board observes that the Veteran submitted medical articles discussing residuals of radiation exposure.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Further, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, the medical articles submitted by the Veteran are of no probative value and are therefore not material to reopen his claim.  

In short, there is no competent and probative evidence that the Veteran currently suffers from a radiogenic disease or that he has a current disability that is otherwise etiologically related to in-service radiation exposure.  

New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for residuals of exposure to radiation, to include arthritis, may not be reopened.  The benefit sought on appeal remains denied.  




ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of exposure to radiation, to include arthritis.  The benefit sought on appeal remains denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


